Title: To Thomas Jefferson from Perkins, Buchanan & Brown, 2 October 1769
From: Perkins, Buchanan & Brown
To: Jefferson, Thomas


                    
                        Sir
                        London 2d. Octr. 1769
                    
                    Having entered into some engagements with our worthy Friend Mr: Thos. Adams for Mr: Jordan by which we are to have a Ship in James River in March next we take the Liberty through his Recommendation to Solicit the favour of your Assistance in the dispatch of the said ship by the Consignment of some part of your Tobacco and be assured you shall not suffer by putt[ing] it into our hands as we will Answer for the Account Sale being at least equal to any sent from this place for Tobacco of the same quality. You may likewise depend on our utmost care in the purchase of any Goods you may have Occasion for or that we will answer your Bills to the full Amount of your Consignment and that upon every other Occasion we shall Regard your Interest as our own. We beg leave to Refer you to Mr. Adams, for any further Information you may Require relative to our house. We are Sir Your most humble Servants,
                    
                        Perkins, Buchanan & Brown
                    
                    
                        P.S. Inclosed you have Invoice &c. for the Books, you order’d of  Mr. Adams, which we send by Capt: Lowes and Debit you for the amount £14.15. and heartily wish you a happy meeting with our Friend.
                        
                            INVOICE
                            
                                Messrs. Perkins Buchanan & Brown
                                
                            
                            
                                
                                Bot. of T. Cadell Successor to Mr. Millar
                            
                            
                                Sept. 19
                                
                                J. M. Jordan
                                  £ s d
                            
                            
                                
                                Petits Jus Parliamentum C Gilt marble
                                
                            
                            
                                
                                 Leaves extra very elegant
                                  1. 4.0
                            
                            
                                
                                Gordons History of Parliaments 2 vol do. & do.
                                  0.12.0
                            
                            
                                
                                Modus tenendi Parliamentum very scarce
                                
                            
                            
                                
                                 and could not be got otherwise bound
                                  0. 4.0
                            
                            
                                
                                Determinations of the House of Commons extra
                                  0. 7.0
                            
                            
                                
                                Locke on Government do. & do.
                                  0. 6.0
                            
                            
                                
                                Burlamaque Le Droit Natural do. & do.
                                  0.18.0
                            
                            
                                
                                Ellis’s Tracts on Liberty do. & do.
                                  1. 1.0
                            
                            
                                
                                Warners History of Ireland do. & do.
                                  1. 4.0
                            
                            
                                
                                ——History of Civil Wars do. & do.
                                  1. 4.0
                            
                            
                                
                                Pettys Survey of Ireland do. & do.
                                  0. 5.0
                            
                            
                                
                                Ouvres de Montesqieu 3 Vol do. & do.
                                  2.12.6
                            
                            
                                
                                Fergusons Civil Society do. & do.
                                  0.17.0
                            
                            
                                
                                Stewarts Political Oeconomy do. & do.
                                  2.12.6
                            
                            
                                
                                Paid for a Box.
                                  0. 3.0
                            
                            
                                
                                
                                
                                £13:10:0
                            
                        
                        Pettys Survey of Ireland could only be got in Octavo. I sent Montesqieus Works and the Spirit of Laws &c. could not be got separate in Quarto.
                    
                